Per Curiam.

Dismissed for want, of jurisdiction upon the authority of Farrell v. O’Brien, 199 U. S. 89, 100; Goodrich v. Ferris, 214 U. S. 71, 79; Toop v. Ulysses Land Company, 237 U. S. 580, 583; United Security Company v. American Fruit Produce Company, 238 U. S. 140, 142; Sugarman v, United States, 249 U. S. 182, 184; Berkman v. United States, 250 U. S. 114, 118; Piedmont Power & Light Com*644pany v. Town of Graham, 263 U. S. 193, 195.
Mr. Herbert Pope, with whom Messrs. James F. Forstall and E. Barrett Prettyman were on the brief, for appellant. Solicitor General Mitchell, with whom Assistant Attorney General Willebrandt and Mr. Sewall Key were on the brief, for appellee.